Green Tree Servicing, LLC v Fernando (2022 NY Slip Op 05205)





Green Tree Servicing, LLC v Fernando


2022 NY Slip Op 05205


Decided on September 21, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 21, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2018-01421
 (Index No. 59170/14)

[*1]Green Tree Servicing, LLC, plaintiff, 
vDevinda Rumal Fernando, etc., et al., defendants, Bernadette M. Fernando, appellant; Wilmington Savings Fund Society, FSB, etc., nonparty-respondent.


Solomon Zabrowsky, New York, NY, for appellant.
Knuckles, Komosinski & Manfro, LLP, Elmsford, NY (Louis A. Levithan of counsel), for nonparty-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Bernadette M. Fernando appeals from an amended order of the Supreme Court, Westchester County (William J. Giacomo, J.), dated November 2, 2017. The amended order, insofar as appealed from, granted those branches of the motion of nonparty-respondent Wilmington Savings Fund Society, FSB, which were for summary judgment on the complaint insofar as asserted against the defendant Bernadette M. Fernando, to strike that defendant's answer, and for an order of reference, and referred the matter to a referee to ascertain and compute the amount due on the mortgage loan.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed because the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal are brought up for review on the appeal from the order and judgment of foreclosure and sale (Wilmington Savings Fund Society, FSB v Fernando, ___ AD3d ___ [decided herewith]; see CPLR 5501[a][1]).
IANNACCI, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court